

117 HR 3551 IH: Restaurant Recovery Fairness Act of 2021
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3551IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Ms. Van Duyne (for herself, Mr. Phillips, Mr. Luetkemeyer, Mr. Hagedorn, Mr. Meuser, Mr. Garbarino, Mr. Williams of Texas, and Mr. Donalds) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the American Rescue Plan Act of 2021 to require increased oversight with respect to restaurant revitalization grants, and for other purposes.1.Short titleThis Act may be cited as the Restaurant Recovery Fairness Act of 2021. 2.Support for restaurantsSection 5003 of the American Rescue Plan Act of 2021 (Public Law 117–2) is amended—(1)in subsection (c)(2), by adding at the end the following new subparagraph:(C)Prevention of waste, fraud, and abuseThe Administrator shall impose requirements on applicants for the purpose of reducing waste, fraud, and abuse.; and(2)by adding at the end the following new subsections:(d)Oversight and audit plan(1)In generalNot later than 45 days after the date of enactment of this subsection, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives an oversight and audit plan that details the policies and procedures of the Administrator for conducting oversight and an appropriate level of audits with respect to grants made under this section, which shall include the metrics used to determine which grants to audit.(2)ReportsNot later than 60 days after the date of enactment of this subsection, and each month thereafter until the date that is 1 year after the date on which all amounts appropriated under subsection (b)(2) have been expended, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on the oversight and audit activities carried out by the Administrator with respect to grants made under this section, which shall include for the period covered by the report—(A)the number of grants approved and disbursed;(B)the amount of grant funds received by each recipient;(C)the number of active investigations and audits of grants being conducted;(D)the number of completed investigations and audits of grants, including a description of any findings of fraud or other material noncompliance; and(E)any substantial changes made to the oversight and audit plan submitted under paragraph (1).(3)Identifiable or proprietary informationThe Administrator shall ensure that each report submitted pursuant to paragraph (2) is free from any identifiable or proprietary information of a grant recipient.. 